Title: From George Washington to Michel-Guillaume St. Jean de Crèvecoeur, 4 December 1783
From: Washington, George
To: Crèvecoeur, Michel-Guillaume St. Jean de


                        
                            Sir
                            New York Decr 4th 1783
                        
                        I recd with the greatest satisfaction the Message you had the goodness to bring me from my friend the Marquis
                            de la Fayette—Nothing could give me more pleasure than a sight of that amiable, disinterested, &
                            patriotic Young Nobleman.
                        While the polite mode of your communication merits my acknowledgments, I take a pleasure in congratulating
                            you on your appointment to be the Consul of His Most Christian Majesty for this State. I am Sir Your Most Obedt Servt.

                    